Citation Nr: 1416152	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-37 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for burn scars of the head, face, and right side of the neck.

2.  Entitlement to an increased rating in excess of 10 percent for burn scars of the right posterior inferior upper arm, right posterior forearm, and dorsum of the right hand (the right upper extremity). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1996 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was issued a statement of the case (SOC) that addressed only his appeal for an increased rating for scars of the head, face, and right neck on July 18, 2012.  Subsequently, he was issued a supplemental statement of the case (SSOC) to include the issue involving scars of the right upper extremity on July 19, 2012.  The Veteran then perfected his appeal to the Board to include these issues listed in his SOC and SSOC.

In January 2014, the Veteran presented sworn testimony during a Board hearing in Washington D.C., which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's increased rating claims.


The Veteran in his January 2014 hearing testified that he experiences seasonal increases in severity of the scars of his head, face, and right neck in the summer and winter months.  The Veteran went on to testify that he attempts to contain these seasonal exacerbations by limiting his exposure to extremes of hot and cold.  The Board notes, however, that the Veteran's last VA examination was conducted in March 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that examinations should be conducted during an active stage of any disease that is subject to active and inactive stages, such as skin disorders.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Here, the Veteran has asserted seasonal exasperations of his scars of head, face, and right neck.  Thus, the March 2009 VA examination does not appear to fall within one of these seasonal exasperations periods.  Therefore, the Board finds that the Veteran should be afforded a new examination to address his scars of the head, face, and right neck during an "active" period in the winter or summer months.  

The Veteran also testified at his January 2014 hearing that since his last VA examination his right upper extremity scar has developed new symptoms such as "bubbles that'll pop up" and fluid draining from the scars.  The Court has held that a Veteran was entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Here, the Veteran has alleged new symptoms, and it has been over five years since his last VA examination.  Therefore, the Board finds an examination to address the current severity of the Veteran's scars of the right upper extremity is warranted.

As to the issues on appeal, the Board also notes that the Veteran appears to be receiving ongoing treatment from the Washington, D.C., VA Medical Center since June 2012.  Therefore, while the appeal is in remand status, records in and after June 2012 should be obtained and associated with the claims file.  See 38 U.S.C.A. 
§ 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his scar disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.

The records for the Veteran from the Washington, D.C., VA Medical Center dated in and after June 2012 should be obtained.  

If the RO/AMC cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard. 

2.  Thereafter, schedule the Veteran for a VA examination in the winter months (December, January, or February) or summer months (June, July, or August) to determine the nature and severity of his scars of the head, face and right side of the neck.  Likewise, the VA examiner should determine the nature and the severity of the Veteran's scars of his right upper extremity.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating in excess of 30 percent for burn scars of the head, face, and right side of the neck and an increased rating in excess of 10 percent for burns scars of the right upper extremity.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


